Order entered July 10, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00779-CV

                            IN RE MELISSA LARSEN, Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-05693

                                          ORDER
                        Before Justices Francis, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE